Fried, J.
(dissenting, with whom Lynch, J., joins). Twenty-two years ago the Supreme Court of the United States announced a rule intended better to assure the safety of police officers against the sometimes lethal dangers of routine traffic stops. Today the court, invoking the Constitution of this State, rejects that rule. Virtually every other State has accepted the Supreme Court’s rule. Indeed, until today we too had always cited the Supreme Court’s rule with approval. Because I believe today’s decision to be unwarranted in principle and unwise in policy, I respectfully dissent.
I
In Pennsylvania v. Mimms, 434 U.S. 106 (1977), the Supreme Court ruled that the Fourth Amendment to the United States Constitution is not offended by the practice of ordering, as a matter of course, the driver of a vehicle lawfully stopped to step outside the vehicle while the necessary inquiries connected with that stop are conducted. There were three dissenters at that time. The Court has not deviated from that rule. Two years ago in Maryland v. Wilson, 519 U.S. 408 (1997), a wide spectrum of Justices (Rehnquist, C.J., and O’Connor, Scalia, Thomas, Souter, Ginsburg, and Breyer, JJ.) extended that rule to the passenger of the vehicle. There were only two dissenters. The Court’s reasoning in Mimms is worth setting out at length:
“The State freely concedes the officer had no reason to suspect foul play from the particular driver at the time of the stop, there having been nothing unusual or suspicious about his behavior. It was apparently his practice to order all drivers out of their vehicles as a matter of course whenever they had been stopped for a traffic violation. The State argues that this practice was adopted as a precautionary measure to afford a degree of protection to the officer and that it may be justified on that ground. Establishing a face-to-face confrontation diminishes the possibility, otherwise substantial, that the driver can make unobserved movements; this, in turn, reduces the likelihood that the officer will be the victim of an assault.
“We think it too plain for argument that the State’s *672proffered justification — the safety of the officer — is both legitimate and weighty. ‘Certainly it would be unreasonable to require that police officers take unnecessary risks in the performance of their duties.’ Terry v. Ohio, [392 U.S. 1, 23 (1968)]. And we have specifically recognized the inordinate risk confronting an officer as he approaches a person seated in an automobile. ‘According to one study, approximately 30% of police shootings occurred when a police officer approached a suspect seated in an automobile. Bristow, Police Officer Shootings — A Tactical Evaluation, 54 J. Crim. L.C. & P.S. 93 (1963).’ Adams v. Williams, 407 U.S. 143, 148 n.3 (1972). We are aware that not all these assaults occur when issuing traffic summons, but we have before expressly declined to accept the argument that traffic violations necessarily involve less danger to officers than other types of confrontations. United States v. Robinson, 414 U.S. 218, 234 (1973). Indeed, it appears ‘that a significant percentage of murders of police officers occurs when the officers are making traffic stops.’ Id., at 234, n.5.
“The hazard of accidental injury from passing traffic to an officer standing on the driver’s side of the vehicle may also be appreciable in some situations. Rather than conversing while standing exposed to moving traffic, the officer prudently may prefer to ask the driver of the vehicle to step out of the car and off onto the shoulder of the road where the inquiry may be pursued with greater safety to both.” (Footnote omitted.)
Id. at 109-111. In extending that rule to passengers in Wilson, the Court stated that “danger to an officer from a traffic stop is likely to be greater when there are passengers in addition to the driver in the stopped car. While there is not the same basis for ordering the passengers out of the car as there is for ordering the driver out, the additional intrusion on the passenger is minimal.” Wilson, supra at 414-415. One cannot insist too much on the statistics cited by the Court showing the number of fatal killings of police officers in connection with traffic stops, including routine traffic stops. Since Mimms was decided, at least two police officers in this Commonwealth have been murdered in connection with traffic stops. See Boston Herald v. Superior Court, 421 Mass. 502 (1995); Commonwealth v. *673Colon-Cruz, 408 Mass. 533 (1990).1 The court today waves aside the substantial evidence of this mortal danger to our law enforcement officers with only a passing reference to the “danger for a police officer inherent in any auto stop,” ante at 664, quoting Commonwealth v. Williams, 46 Mass. App. Ct. 181, 183 (1999), and rejects for the first time a doctrine we have cited with approval ever since it was first established.
n
The court finds this rejection of the Supreme Court’s Fourth Amendment jurisprudence to be compelled by the similarly worded provision of art. 14 of the Massachusetts Declaration of Rights, a provision we have never before cited in this context. There is no such constitutional compulsion. This is a pure judgment of policy, a policy judgment that appeals to a majority of this court, though not to the United States Supreme Court. In the past, when we have declined to follow the Supreme Court in this area of the law, we have pointed to decisions in our *674sister States to show that ours is not an idiosyncratic or merely personal judgment. See, e.g., Commonwealth v. Stoute, 422 Mass. 782, 786-789 (1996) (declining to follow California v. Hodari D., 499 U.S. 621 [1991]); Commonwealth v. Upton, 394 Mass. 363, 374 n.10 (1985) (declining to follow Illinois v. Gates, 463 U.S. 213 [1983]). The court does not do so today, and small wonder. Forty-four States and the District of Columbia have accepted Mimms and only one has rejected it on constitutional grounds, as the court does today.2 See Appendix.3 *675And of the twenty-nine jurisdictions to consider whether to *676extend Mimms to passengers, only three have declined, and, of these three, two were decided prior to Wilson, seriously undermining any claim as to their continuing validity. See Appendix. Indeed, it is significant that the one State court decision to which the court does point and from which it quotes at length, State v. Smith, 134 N.J. 599 (1994), explicitly endorsed Mimms, but declined to extend it to passengers. Id. at 617-619. Moreover, that case was decided before Wilson. And since Wilson two New Jersey courts have questioned the continuing validity of Smith. See State v. Arthur, 149 N.J. 1, 16 (1997) (discussing both Mimms and Wilson and noting that Smith was “prior to Wilson‘); In re A.P., 315 N.J. Super. 166, 169-171 (1998) (discussing with approval both Mimms and Wilson and distinguishing permissibility of exit order while performing community caretaking function from Mimms-Wilson rule applicable to lawful traffic stops).
The Supreme Court’s decision in Mimms4 explained in some detail why ordering a lawfully stopped motorist to leave his vehicle might be a reasonable safety precaution. Measured against the danger to the officer, the Court judged that the inconvenience to the motorist was minimal. As I have said, the court today makes only the most passing reference to these compelling facts. But Mimms and Wilson represent a more general judgment than that regarding the relative weight of the interests of the police and the stopped motorist. The Supreme Court is deliberately promulgating a simple bright-line rule, which police officers and judges can readily understand and administer. This is in response to a widespread sentiment that Fourth Amendment law had become far too complex, replete with many factored tests and complex balancing of factors.5 Such complexity is particularly inappropriate in an area of law *677which is to be administered by police officers in the field, often in dangerous and confused circumstances. Mimms and Wilson are but two examples of the Supreme Court’s attempt to make the law of searches and seizures more appropriate to the circumstances to which it applies.6 The virtue of Mimms and Wilson is that they do not require the officers to weigh up the factors and circumstances before taking one simple step to increase their own safety. Mimms and Wilson would also take judges out of the business of making similar fine-grained inquiries after the fact in order to determine whether the police’s self-protective measures were justified. Rather, there is substituted a global judgment and a simple, bright-line rule. The recent decision of the Supreme Court in Knowles v. Iowa, 119 S. Ct. 484 (1998), to which the court adverts, is entirely consistent with this development. Mimms and Wilson establish what may be done in a proper traffic stop, and Knowles makes clear that when the reason for the stop has been exhausted, so is the basis for the self-protective and other measures. And that is all that our many cases — Commonwealth v. Torres, 424 Mass. 153 (1997); Commonwealth v. Loughlin, 385 Mass. 60 (1982); Commonwealth v. Ferrara, 376 Mass. 502 (1978) — which the court today cites for its decision hold, as the court’s own parentheticals show.7 The Supreme Court’s pursuit of bright-line rules that would avoid what the Court called a “bog of litigation” was again illustrated in the very recent case of Wyoming *678v. Houghton, 119 S. Ct. 1297, 1303 (1999), where the Court refused to condemn the search of the handbag of a passenger in an automobile the police reasonably believed contained contraband, without any particularized belief relative to that handbag or that passenger. See id. at 1304 (Breyer, J., concurring).
Of course there is a balancing of competing interests in these decisions, but what the court misses today is what might be called the second-order balancing that weighs the advantages of a myriad of complex individual determinations against the clarity of a readily understood and readily administered bright-line rule.
HI
Now what does the court offer as a basis for rejecting the balance struck in a long line of Supreme Court decisions,8 and by virtually all of our sister States? See Appendix. Certainly not our precedents, because we have consistently cited Mimms with approval, although sometimes tacking on language which misreads what is the salient and evident holding of that case. In the light of these many citations, the opening flourish in the court’s analysis of our cases, “We have not adopted Mimms,” is somewhat surprising. Ante at 661. Moreover, we have never once until this day invoked art. 14 in respect to exit orders, and therefore whether we have misread Mimms or not,9 we were certainly bound by it in applying the Fourth Amendment.
No, this is pure policy. And what is the basis for this policy? That the intrusions on operators and passengers are not so minimal as the Supreme Court and almost every other State *679court think,10 and that the police officers may after all get all the protection they need, because “it does not take much for a police officer to establish a reasonable basis to justify an exit order.” Ante at 664. But that is just the point: it does not take much because the danger is ever present and therefore both police officers and the administration of justice are better served by the Supreme Court’s bright-line rule. In this respect, the bright-line Mimms-Wilson rule is analogous to the patfnsk that may accompany a lawful Terry stop. See Terry v. Ohio, 392 U.S. 1, 24-25 (1968). As in the traffic stop, the initial intrusion does require some demonstrable predicate, but neither the Supreme Court nor this court has ever demanded that an officer conducting a patfnsk must — to use the court’s phrasing today — “establish a reasonable basis” for the protective measure. If the stop is lawful, this further minor intrusion is entirely within the officer’s discretion. See Terry, supra at 30; Commonwealth v. Fraser, 410 Mass. 541, 544-545 n.4 (1991), quoting 3 W.R. LaFave, Search and Seizure § 9.4(a), at 499 (2d ed. 1987 & Supp. 1991) (“A protective frisk of a suspect under the principles of Terry may be warranted where there is ‘some legitimate basis for the officer being in immediate proximity to the person’ ”). The reason is the same here: to ask more is to put the officer in danger for insufficient reason.
Unfortunately the court chooses to bolster its policy judgment by invoking the inflammatory issue of race: “Routine traffic stops may also pose unique hardships on minorities who, it has been argued, are often the subject of stops on pretext.” Ante at 663. What work is the word “pretext” doing here? Is the traffic stop justified, or is it not? If it is not, then of course it constitutes an unlawful seizure and resulting searches are also unlawful. What the court must mean is that the traffic stop is lawful, but the discretion to make the stop is invoked discriminatorily against minorities, as the materials cited by the court and the concurrence clearly indicate. And that discriminatory imposition may then be the occasion for imposing, in a discriminatory way, *680the further humiliation that the court discerns in police exit orders. Although I completely agree that the discriminatory enforcement of the law is a shame and a disgrace, as Professor Randall Kennedy has so eloquently argued, see Kennedy, Race, Crime, and the Law c. 4 (1997), I think it is fanciful to imagine that by weaving a gossamer garment of complicated rules, we will do anything at all to root out this behavior wherever it exists. Does not the court seek to justify this very decision by arguing that “it does not take much for a police officer to establish a reasonable basis to justify an exit order?” Surely bigoted or abusive police officers, bent on mischief, will have no difficulty at all in concocting such a “reasonable basis” after the fact. It is a fundamental error to fashion rules that will hamper only conscientious officers in order to restrain the unconscientious and abusive, who in any event will evade them. The conscientious officer who follows the court’s ruling today must hesitate in order to ponder whether he has that “objective” and “articulable” basis for ordering a driver or his passenger out of a lawfully stopped vehicle. That moment’s hesitation may cost him his life. That is what the Supreme Court concluded a long time ago and that is the judgment to which it has adhered ever since. The unscrupulous officer will do as he pleases and find his justification afterward.
So it comes down to two policy judgments: that of the Supreme Court and of almost all other State courts, or the one this court promulgates today in the name of our State Constitution. I prefer the Supreme Court’s judgment and the judgment of State courts across the nation. May not the majority of this court prefer its own? Is there no principle of choice, no metric of judgment here? This is an utterly false dilemma, and the maxim, in dubiis libertas, cuts sharply against what the court does today. For the Supreme Court’s rule leaves the Legislatures of this nation — which, after all, have the mandate, the experience, and the means to make policy judgments — free to enact more stringent measures if they deem it appropriate. This court’s action today removes that option from the Legislature. Our Legislature has, on several occasions, enacted procedural protections against police practices more stringent than we were prepared to impose in the name of the Constitution. Even now, as the court’s and the concurring opinion’s citations indicate, the problem of discriminatory enforcement of traffic laws has caught the attention of our and other State Legislatures and State and Federal executive policy makers. Quite apart from the *681greater legitimacy of policy making by the Legislature, the Legislature has the means to gather the facts, to develop structured remedial systems, and the ability to reverse course if it makes a mistake. When we speak in the name of the Constitution, however, we purport to speak for the ages and, absent a change of heart, only a constitutional amendment can reverse a mistaken course of decision. But the technical and particularistic nature of today’s mistaken decision does not allow even that cumbersome remedy, and the people of the Commonwealth must rely entirely on this court’s wisdom and restraint. Cf. District Attorney for the Suffolk Dist. v. Watson, 381 Mass. 648 (1980) (death penalty violates State Constitution), overturned by die 1982 amendment (art. 116 of the Amendments) to art. 26 of the Massachusetts Declaration of Rights.
IV
Finally, I must respond to the court’s invocation of history to justify, maybe even to compel, its unwise and idiosyncratic decision. This is the argument that John Adams made me do it. Of course we have a duty to come to our own conclusion about the meaning of our own Constitution, and no one asserts otherwise. This is particularly so if the wording of our Declaration of Rights is more stringent than that of the Bill of Rights. See, e.g., Commonwealth v. Amirault, 424 Mass. 618, 628-631 (1997); Commonwealth v. Hinckley, 422 Mass. 261 (1996). In this case the two formulations are, in all relevant respects, identical. Of course even then “we can go up,” and place greater restrictions on law enforcement than the Supreme Court has decreed. This is a truism. We are not free to go down, so “up” is the only direction in which we may move, but that proves nothing. The directional metaphor of “up” suggests that more is necessarily better, as are more parks, more teachers, more safety, and more security. But that begs the central question. Are more and more restrictions on law enforcement, more and more elaborate rules better; is that trend really “up?” Thus, rather than engaging in judicial chauvinism we should ask: Is this decision wise, and — far more to the point — is there something in our Constitution that authorizes us to announce this anomalous rule and, by styling it a constitutional judgment, to put it beyond the reach of the ordinary processes of government? There is not.
As for history, research shows that many of the complexities we have thrown up about the process of investigating, prosecut*682ing and punishing crime were far from the contemplation of those who framed either the Bill of Rights or our own Declaration of Rights. See Amar, The Fourth Amendment, Boston, and the Writs of Assistance, 30 Suffolk U. L. Rev. 53 (1996); Amar, Fourth Amendment First Principles, 107 Harv. L. Rev. 757 (1994); Langbein, The Historical Origins of the Privilege Against Self-Incrimination at Common Law, 92 Mich. L. Rev. 1047 (1994). These and other restrictions are of more recent vintage, based in large part on a series of warmly contested decisions of the United States Supreme Court primarily during the decade of the 1960’s. See, e.g., Furman v. Georgia, 408 U.S. 238, 257 (1972) (Brennan, 1, concurring) (death penalty violates Eighth Amendment to the United States Constitution); Miranda v. Arizona, 384 U.S. 436 (1966); Griffin v. California, 380 U.S. 609 (1965); Mapp v. Ohio, 367 U.S. 643 (1961). And as for the integrity of our distinct constitutional traditions, the striking thing is that, often as not, these Supreme Court decisions compelled us to abandon long-standing lines of decision interpreting our Declaration of Rights. See, e.g., Commonwealth v. Tibbetts, 157 Mass. 519 (1893); Commonwealth v. Dana, 2 Met. 329 (1841). Cf. Cassell, The Mysterious Creation of Search and Seizure Exclusionary Rules under State Constitutions: The Utah Experience, 1993 Utah L. Rev. 751. That is why the invocation of our own independent traditions on this, as on other occasions, e.g., Commonwealth v. Stoute, 422 Mass. 782, 786-787 (1996) (declining to follow California v. Hodari D., 499 U.S. 621 [1991]); Commonwealth v. Lyons, 409 Mass. 16, 18 (1990), and Commonwealth v. Upton, 394 Mass. 363, 371 (1985) (declining to follow Illinois v. Gates, 462 U.S. 213 [1983] [totality of the circumstances in determining reasonable suspicion and probable cause]); District Attorney for the Suffolk Dist. v. Watson, supra at 666-667 (declining to follow Gregg v. Georgia, 428 U.S. 153 [1976]), is more than a little opportunistic. What in fact has happened is that after the brief burst of activity in the Supreme Court, the Court itself calmed down and declined, in a series of decisions of which Mimms and Wilson are but two, to extend the doctrines of that brief earlier period. That more sober trend, of course, invoked the strong disapproval of the dwindling number of Justices who in dissent would have extrapolated from the sometimes salutary positions marked out in the earlier decade. And sensing defeat, the call went out for State courts to take up the work in the *683name of their own State Constitutions. Brennan, State Constitutions and the Protection of Individual Rights, 90 Harv. L. Rev. 489 (1977). That, and not John Adams, is the historical foundation of today’s unfortunate decision.
For these reasons, I respectfully dissent.
Appendix.
A Survey of the Permissibility of Automatic Exit Orders to Lawfully Stopped Drivers and Passengers
I. Automatic Exit Orders Permissible as to Both Drivers and Passengers (twenty-five States and the District of Columbia).
The following jurisdictions either applied the holding of Pennsylvania v. Mimms, 434 U.S. 106 (1977), allowing law enforcement officials to issue . automatic exit orders to drivers, to passengers prior to Maryland v. Wilson, 519 U.S. 408 (1997), or have since applied or expressed agreement with Wilson.
Alaska:
State vs. Wystrach, No. A-6158, slip op. at 1 (Alaska Ct. App. May 28, 1997) (overturning suppression of evidence found on passenger in vehicle stating “[t]he record in [this] case is not clear whether [the defendant] was ‘asked’ or ‘directed’ to roll down her window. . . . However, even assuming that [the defendant] was ordered to roll down her window, it appears that this directive was a lesser intrusion than is authorized under Wilson”).
Arizona:
State v. Webster, 170 Ariz. 372, 373-374 (Ct. App. 1992) (holding that Mimms rule applies equally to both drivers and passengers and even encompasses further order to get back into car).
Arkansas:
Wright v. State, 327 Ark. 558, 562 (1997) (applying Mimms-Wilson rule to driver and passenger).
California:
People v. Wilson, 59 Cal. App. 4th 1053, 1061 (1997) (citing Mimms and Wilson as evidence that “the United States Supreme Court has made it clear the Fourth Amendment exclusionary rule is not to be interpreted so as to endanger police officers in the responsible performance of their duties”). People v. Castaneda, 35 Cal. App. 4th 1222, 1230 (1995) (quoting Mimms for the proposition that requesting a driver to step out of a car “after the driver [i]s lawfully detained” is a reasonable and minimal intrusion).
Connecticut:
State v. Wilkins, 240 Conn. 489, 494 n.9 (1997) (“following a valid traffic stop, an officer may request the driver to step out of his or her vehicle. . . . Indeed, the Supreme Court has recently held that this authority extends to passengers as well”).
*684District of Columbia:
Thomas v. United States, 553 A.2d 1206, 1208 n.7 (D.C. 1989) (taking note of Mimms and the fact that choice of safety over “minimal intrusion” had been extended to passengers pre-Wilson),
Florida:
Bratcher v. State, 727 So. 2d 1114 (Fla. Dist. Ct. App. 1999) (“Once the deputy undertook the investigatory stop, he could briefly detain the men and request that they identify themselves. The driver and passenger could be ordered to exit the vehicle in connection with this brief investigation”). J.B. v. State, 718 So. 2d 1280, 1281 (Fla. Dist. Ct. App. 1998) (“Because of the dangers which police officers encounter in stopping vehicles, they, as a matter of routine, may order a passenger to get out of a lawfully stopped vehicle without reasonable suspicion”). Borski v. State, 712 So. 2d 787, 788 (Fla. Dist. Ct. App. 1998) (approving of Mimms-Wilson rule and holding the rule extends to orders to driver or passenger to remain in the vehicle).
Georgia:
Thomas v. State, 231 Ga. App. 173, 174 (1998) (citing Mimms in ratifying exit order directed at driver). Holt v. State, 227 Ga. App. 46, 50 (1997) (citing Wilson with approval).
Illinois:
People v. Gonzalez, 294 Ill. App. 3d 205, 212, aff’d, 184 Ill. 2d 402 (1998), petition for cert. filed (U.S. Feb. 26, 1999) (No. 98-8359) (applying the Mimms-Wilson rule and further holding that it is permissible for officer to require that passenger remain at the scene, stating “we do not believe that requiring [the passenger] to remain at the scene causes a significant additional deprivation of personal liberty”).
Indiana:
Warr v. State, 580 N.E.2d 265, 267 (Ind. Ct. App. 1991) (extending Mimms holding to passengers pre-Wilson). Young v. State, 564 N.E.2d 968, 970 (Ind. Ct. App. 1991) (following Mimms and stating that the officer’s brief detention of a driver outside of his car was a “de minimis intrusion . . . even where nothing specific indicate[d] that the officer’s personal security may be in jeopardy”).
Iowa:
State v. Doran, 563 N.W.2d 620, 623 (Iowa 1997) (authorizing, under State Constitution, automatic searches incident to traffic citations). But see State v. Becker, 458 N.W.2d 604, 607 (Iowa 1990) (considering, pre-Wilson, whether Mimms rationale extends to passengers and determining that articulable grounds for suspicion are necessary before an officer can order a passenger from a vehicle). Note that the Becker court cites authority from three other States — Louisiana, Tennessee, and Pennsylvania — to support its conclusion. The Louisiana case cited was explicitly overruled by State v. Landry, 588 So. 2d 345 (La. 1991). The Pennsylvania case has also been overruled. The Tennessee case has not been reconsidered or applied in the nearly twenty years since it was decided. *685The decision to allow the greater intrusion of a search incident to a traffic citation and the subsequent decision in Wilson makes refusal to extend Mimms to passengers highly unlikely.
Louisiana:
State v. Drake, 733 So. 2d 33 (1999) (confirming that State law is consistent with Wilson decision, stating “[w]hen a vehicle is stopped — even for a traffic violation — officers may lawfully order its passengers to exit the vehicle”). State v. Landry, 588 So. 2d 345, 347 (La. 1991) (accepting Mimms and extending its holding to passengers pre-Wilson because ensuring officers’ safety was sufficient to justify what court characterized as a “slight inconvenience” to individuals involved).
Maryland:
Graham v. State, 119 Md. App. 444, 447 (1998) (explaining state of the law under Mimms and Wilson).
Minnesota:
State v. Ferrise, 269 N.W.2d 888, 890 (Minn. 1978) (extending Mimms rule to passengers pre-Wilson and holding that, as officers may order occupants out of the car, they may also open occupants’ doors for purposes of ordering them out of the vehicle). State vs. Perkins, No. C5-972-2013 (Minn. Ct. App. May 5, 1998) (same, post-Wilson).
Missouri:
State v. Reynolds, 753 S.W.2d 1, 2 (Mo. Ct. App. 1988) (stating, pr e-Wilson, that “[ojnce a vehicle is lawfully detained for a traffic violation, a police officer may order the occupants to get out of the vehicle. . . . The officer need not suspect foul play from the vehicle’s occupants at the time of the stop,” citing Mimms, supra at 109).
Montana:
State v. Roberts, 284 Mont. 54 (1997) (citing Wilson, holding that an officer, who stopped automobile because he believed arrest warrant existed for driver, did not unlawfully detain passenger by directing him to remain in the vehicle). State v. Stubbs, 270 Mont. 364, 369 (1995) (reversing lower court’s ruling that search exceeded the constitutionally permissible, quoting Mimms for the proposition that “investigative detentions involving suspects in vehicles are especially fraught with danger to police officers”).
New York:
People v. Robinson, 74 N.Y.2d 773, 775, cert. denied, 493 U.S. 966 (1989) (citing Mimms and further holding, preWilson, that “precautionary police conduct directed at a passenger in a lawfully stopped vehicle is equally authorized, within Federal constitutional guideposts, as that applied to a driver. Inasmuch as the risks in these police/civilian vehicle encounters are the same whether the occupant is a driver or a passenger, ‘police may order persons out of an automobile during a stop for a traffic violation’ ”). People v. Harris, 173 Misc. 2d 49, 52 & n.2 (N.Y. Sup. Ct. 1997) (explaining that “[t]he U.S. Supreme Court in [Mimms] announced the rule that the driver of a *686motor vehicle who has been lawfully stopped for a traffic offense could be ordered out of that vehicle by the police officer; the Court of Appeals followed the pronouncement. . . . The Court of Appeals in [Robinson] thereafter decided that the same rule applied to the passengers in the stopped vehicle” and “[t]he U.S. Supreme Court decided likewise in [Wilson]”).
Ohio:
State v. Robinette, 80 Ohio St. 3d 234, 239 (1997) (citing Mimms and holding automatic exit order “justified because it was a traffic stop”). State v. Evans, 67 Ohio St. 3d 405, 408 (1993), cert. denied, 510 U.S. 1166 (1994) (“Unlike an investigatory stop, where the police officer involved ‘must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion,’ ... a Mimms order does not have to be justified by any constitutional quantum of suspicion”). State vs. Ross, No. 16135 (Ohio Ct. App. Aug. 29, 1997) (“pursuant to Maryland v. Wilson, [the officer] possessed the authority to order [the defendant, a passenger] out of the car pending the issuance of her ticket”).
Pennsylvania:
Commonwealth v. Rodriguez, 695 A.2d 864, 868-869 (Pa. Super. Ct. 1997) (“This court has recently determined that the effect of Mimms is to require that ‘police may request both drivers and their passengers to alight from a lawfully stopped car without reasonable suspicion that criminal activity is afoot,’ ” quoting Commonwealth v. Brown, 439 Pa. Super. 516, 528 (1995), and noting that the Supreme Court later did the same in Wilson).
Rhode Island:
State v. Milette, 727 A.2d 1236 (R.I. 1999) (noting that “[t]his Court has long recognized that a police officer may order the driver of a lawfully stopped motor vehicle to exit the vehicle for the purposes of verifying identification and to further the strong public interest in securing the safety of law enforcement officers,” citing State v. Aubin, 622 A.2d 444, 445 [R.I. 1993], Wilson, and Mimms). State v. Lombardi, 727 A.2d 670 (R.I. 1999) (noting Wilson decision extending Mimms to passengers and that “[i]n State v. Soares, 648 A.2d 804 [R.I. 1994], we had some four years earlier held that a police officer had a clear right to order a passenger in a car that had been validly stopped for any reason to step out of the car”).
South Dakota:
State v. Ashbrook, 586 N.W.2d 503, 508-509 (S.D. 1998) (“[T]he passenger would have had to wait until [the officer] had completed his transactions with [the driver] in any event. . . . The only change in the passenger’s condition during the stop was that she had to wait outside, rather than inside, the van,” citing Wilson and noting “the danger to officers is greater when there are passengers in a stopped car”). State v. Tilton, 561 N.W.2d 660, 664 (S.D. 1997) (“an officer making a traffic stop may order passengers to get out of the car pending completion of the stop”).
*687Texas:
Josey v. State, 981 S.W.2d 831, 840 (Tex. Ct. App. 1998) (citing Mimms and Wilson and stating “[bjecause an officer’s safety may be threatened by a passenger’s access to weapons in an automobile, an officer may, as a matter of course, order a passenger in a lawfully stopped vehicle to exit the vehicle pending completion of the stop.”). Rhodes v. State, 945 S.W.2d 115, 118 (Tex. Crim. App.), cert. denied, 522 U.S. 894 (1997) (safety precautions as to passenger upheld pursuant to Mimms-Wilson rule). Goodwin v. State, 799 S.W.2d 719, 727 (Tex. Crim. App. 1990) (citing Mimms, stating “[p]olice officers are allowed to order drivers out of their cars once they have been lawfully stopped for a traffic offense”).
Utah:
State v. Shepard, 955 P.2d 352, 356 (Utah Ct. App. 1998) (noting that the Utah Supreme Court had, pre-Wilson, “noted that under Mimms, a police officer may order a driver —• but not a passenger — out of a car during a traffic stop,” then holding, since Wilson had been decided, “until the Utah Supreme Court decides otherwise under the Utah Constitution, Wilson is controlling in Utah”).
Virginia:
Harris v. Commonwealth, 27 Va. App. 554, 562 (1998) (the court noted that “[fjollowing a lawful traffic stop, the Fourth Amendment permits the police to order the passengers to get out of the car pending the completion of the stop,” and that “this Court has previously held that police officers may also detain passengers beside an automobile until the completion of a lawful traffic stop”). Note that, pre-Wilson, the Virginia Supreme Court declined specifically to reach the issue whether Mimms extended to passengers, stating, in Bethea v. Commonwealth, 245 Va. 416, 419 (1993), “we note that the Supreme Court specifically limited its holding in Mimms to circumstances in which a police officer orders the driver to get out of a vehicle after the vehicle has been lawfully stopped,” and holding it “need not determine whether the de minimis rationale utilized in Mimms is applicable to a passenger in a vehicle when the initial vehicle stop is predicated solely on matters pertaining to the driver. The facts of this case only require the application of the more general principle that Fourth Amendment interests are not violated when a police officer can ‘point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.’ ”
Wisconsin:
State v. Kehler, 211 Wis. 2d 889 (Ct. App. 1997) (“Once a police officer has lawfully detained an automobile for a traffic violation, ‘the police officers may order the driver to get out of the vehicle without violating the Fourth Amendment’s proscription of unreasonable seizures,’ ” citing Mimms and Wilson. Further, the court held that, “officers’ subjective motivations for the stop are irrelevant,” as long as the stop was lawful).
Wyoming:
Houghton v. State, 956 P.2d 363, 372 (Wyo. 1998) *688(Golden, J., dissenting), rev’d, 119 S. Ct. 1297 (1999) (dissent explains that under Mimms-Wilson rule, automatic exit orders may be directed at both drivers and passengers, majority appears to agree on this point but holds evidence belonging to passenger, found during subsequent search of vehicle, to be inadmissible. Id. at 370. Supreme Court overrules, finding that evidence should not have been suppressed).
II. Automatic Exit Orders Permissible to Drivers.
A. Silent as to Passengers (sixteen States).
The following jurisdictions have accepted Mimms but have not had cause to address the issue as it pertains to passengers. As these jurisdictions have accepted Mimms, there is no reason to believe that Wilson is not similarly the law of the State.
Alabama:
Ex parte Carpenter, 592 So. 2d 627, 631 (Ala. 1991) (where driver and passenger ordered out of the vehicle, court, citing Mimms, stated “[ojnce a police officer with reasonable suspicion has stopped a suspect in an automobile, the officer has the authority to ask the suspect to get out of the automobile. . . . This intrusion is de minimis when balanced with concerns for the officer’s safety”).
Colorado:
People v. Carlson, 677 P.2d 310, 314 (Colo. 1984) (extending Mimms rationale to investigatory stop on reasonable suspicion of traffic violation, in contrast to stop for purpose of issuing citation for known traffic violation as in Mimms)
Delaware:
Hall vs. State, No. C.A. 97M-03-001 (Del. Super. Ct. May 11, 1998) (ratifying automatic exit order to driver).
Idaho:
Sprague v. Burley, 109 Idaho 656, 664 (1985) (ratifying stop quoting Mimms, supra at 110-111, and holding “a driver stopped for ticketing may be ordered out of his car without the officer showing any particular grounds for believing he was in danger, as ‘this additional intrusion can only be described as de minimis.’. . . Hence, without any showing that the particular suspect may be armed, an officer may require a person lawfully stopped to alight from his or her car in order to diminish ‘the possibility, otherwise substantial, that the driver can make unobserved movements’ ”).
Kansas:
State v. Burks, 15 Kan. App. 2d 87, 90 (1990) (stating that the court had applied Mimms and “also relied on Mimms to find that removing an occupant from a car did not violate the Fourth Amendment” but finding that officers were not justified in ordering passenger from car and pat-frisking him without articulable suspicion).
Kentucky:
Docksteader v. Commonwealth, 802 S.W.2d 149, 150 (Ky. Ct. App. 1991) (citing Mimms approvingly).
*689Maine:
State v. Izzo, 623 A.2d 1277, 1281 (Me. 1993) (upholding exit order and citing Mimms).
Michigan:
People v. Bloyd, 416 Mich. 538, 552 (1982) (accepting Mimms standard describing being told to stand outside a car as opposed to sitting in the car as “a permissible de minimis intrusion”).
Nebraska:
State v. Crom, 222 Neb. 273, 283 (1986) (Krivosha, C.J., concurring) (quoting Mimms for the proposition that the reasonableness of seizures less intrusive than traditional arrest depends “on a balance between the public interest and the individual’s right to personal security free from arbitrary interference by law officers”).
New Hampshire:
State v. Hamel, 123 N.H. 670, 676 (1983) (citing Mimms for the proposition that a police officer’s order to get out of car is a de minimis intrusion).
New Mexico:
State v. Lovato, 112 N.M. 517, 522 (Ct. App. 1991) (upholding exit order, stating “[e]ven in routine traffic stops, police may adopt precautionary measures addressed to reasonable fears. ... In Mimms the Supreme Court recognized the inordinate risks police take when they approach cars with persons seated in them, and approved the practice of requiring the persons to get out of the car and be subject to a protective frisk even in the absence of individualized suspicion”).
North Carolina:
State v. Hamilton, 125 N.C. App. 396, 400 (1997) (quoting Mimms, stating, “[tjhis Court has recently held that the Fourth Amendment is not violated when an officer requires a driver of a vehicle, stopped for a traffic violation, to exit the vehicle. . . . This procedure reduces the likelihood of assault on the officer and ‘is not a “serious intrusion upon the sanctity of the person” ’ ” and upholding exit order to passenger as well although noting that the passenger had also committed a violation by not wearing his seat belt).
North Dakota:
State v. Mertz, 362 N.W.2d 410, 413 (N.D. 1985) (holding that “the Supreme Court’s reasoning in Mimms should be extended to the facts of this case so as to justify [the officer’s] action in ordering [the defendant] into the patrol car during issuance of the speeding citation”).
Oklahoma:
Loman v. State, 806 P.2d 663, 666 (Okla. Crim. App. 1991) (citing Mimms).
South Carolina:
State v. Smith, 329 S.C. 550, 556 (Ct. App. 1998) (officer who observed defendant speeding was justified in stopping him and subsequently asking him to step out of his vehicle, citing Mimms).
West Virginia:
State v. Boswell, 170 W. Va. 433, 439-441 (1982) (citing *690Mimms but finding that defendant was not even seized, as officer merely asked for identification and defendant alighted from vehicle on his own volition).
B. Automatic Orders to Passengers Not Permitted (decisions preceding Wilson) (two States).
The following jurisdictions accepted Mimms but, prior to Wilson, declined to implement a bright-line rule allowing exit orders as to passengers.
New Jersey:
State v. Arthur, 149 N.J. 1, 16 (1997) (discussing both Mimms and Wilson and noting that State v. Smith, 134 N.J. 559 [1994], was “prior to Wilson”): State v. Smith, 134 N.J. 559, 610-611, 612 (1994) (explicitly adopted the holding of Mimms: “we conclude that the Mimms test, as applied to drivers, satisfies the New Jersey Constitution as well,” but holding, pre-Wilson, that Mimms did not extend to passengers). In re A.P., 315 N.J. Super. 166, 169-171 (1998) (discussing with approval both Mimms and Wilson and distinguishing permissibility of exit order while performing community caretaking function from MimmsWilson rule applicable to lawful traffic stops).
Tennessee:
Johnson v. State, 601 S.W.2d 326, 327 (Tenn. Crim. App. 1980) (accepting Mimms the court, pr e-Wilson, stated “[t]he narrow question we face is whether a police officer, after having stopped a motor vehicle for a traffic violation, has the right to ‘check the passengers’ who happen to be in the vehicle, nothing else appearing amiss. We hold that officers have no such right”).
C. Automatic Orders to Passengers Not Permitted (decisions rejecting Wilson) (one State).
The following jurisdiction has accepted Mimms but has decided that passengers in a vehicle have additional rights under the State Constitution which prevent their being asked to exit a vehicle without particularized suspicion.
Washington:
State v. Mendez, 137 Wash. 2d 208, 220 (1999) (holding Mimms rule regarding drivers consistent with Washington Constitution but refusing to extend the bright-line rule to passengers as in Wilson).
HI: Automatic Exit Orders Not Permitted as to Either Drivers or Passengers (two States).
The following jurisdictions have, in one case explicitly and the other implicitly, rejected the Supreme Court’s balancing of the interests and have not allowed law enforcement officers to issue automatic exit orders.
Hawaii:
State v. Kim, 68 Haw. 286, 287-288 (1985) (order to exit car requires a reasonable basis of specific articulable facts to believe a crime has been committed under Hawaii Constitution).
*691Oregon:
State v. Morton, 151 Or. App. 734, 739 (1997) (exit order to passenger deemed unconstitutional where officer testified that order was to investigate possibility of drug crime, not due to safety concerns). State v. Peterson, 143 Or. App. 505 (1996) (exit order to driver unreasonable where “there was nothing in defendant’s behavior to suggest imminent aggressiveness or hostility toward [the officer]”). Note: neither case makes any reference whatsoever to either Mimms or Wilson and there is some hint that the rejection of this line of cases is compelled by a State statute. See State v. Lanig, 154 Or. App. 665, 667 (1998) (citing Or. Rev. Stat. § 810.401[3][b] [1997], which has been construed to limit the course of police action during a stop for a traffic infraction).
IV: No Authority or Undecided (three States).
The following jurisdictions either have not clearly ruled on the issue of the permissibility of automatic exit orders or have not dealt with the issue at all in a published opinion.
Mississippi:
No authority found.
Nevada:
No authority found.
Vermont:
State v. Caron, 155 Vt. 492, 501 (1990) (holding that “[w]here a police officer has made an initial stop based on a reasonable suspicion that the occupants have participated in a violent felony and there is a high likelihood that the occupants might be dangerous, we see no reason to preclude the officer from taking the protective measure of .asking the occupants to step from the vehicle”). State v. Jewett, 148 Vt. 324, 329-330 (1987) (court asked to reject Mimms and hold that Vermont constitution requires officer to have reasonable suspicion that occupant is armed and dangerous before officer can order occupant from vehicle; the court, however, did not reach this question finding that there was reasonable suspicion of driving while under the influence of alcohol, which was itself sufficient basis for an exit order).

The killing in Commonwealth v. Colon-Cruz, 408 Mass. 533 (1995), occurred after the perpetrators had already been ordered out of the vehicle during a routine traffic stop. (See, e.g., UPI News Service, May 9, 1985.) The court’s emphasis on the location of the shooters misses the point of the Mimms-Wilson line of cases. Mimms and Wilson are not so much about in or out being better (although, as both cases involved exit orders, the court did explain the potential benefits which would animate such an order on the part of the officer), they are about assuring that officers have the ability to take protective measures which amount to only a de minimis intrusion on the occupants’ liberty — namely deciding where the officer would prefer the occupants wait — in order to minimize the threat to the officer during these potentially dangerous encounters. I cite to the cases in the accompanying text merely to indicate how real this danger is here in the Commonwealth.
Courts across the nation have realized that the purpose of Mimms and Wilson is not for courts to decide whether having occupants wait inside or outside the vehicle is safer, rather, it is to allow the experienced officer in the field to make this determination in the particular circumstances present. See, e.g., State v. Webster, 170 Ariz. 372, 373-374 (Ct. App. 1992) (holding that Mimms rule applies equally to both drivers and passengers and even encompasses further order to get back into car); Borski v. State, 712 So. 2d 787, 788 (Fla. Dist. Ct. App. 1998) (approving of Mimms-Wilson rule and holding the rule extends to orders to driver or passenger to remain in the vehicle); State v. Roberts, 284 Mont. 54 (1997) (citing Wilson, holding that an officer, who stopped automobile because he believed arrest warrant existed for driver, did not unlawfully detain passenger by directing him to remain in the vehicle). That the protective measure may sometimes prove insufficient, or even that it may backfire, does not detract from the need to allow the officer in the field the ability to make this determination free from the fear that his actions will later be second-guessed by some court.


The Supreme Court of Oregon has not ruled on this issue but the Oregon Court of Appeals appears to have rejected the Mimms rule on statutory grounds. See State v. Lanig, 154 Or. App. 665, 667-668 (1998) (citing Or. Rev. Stat. § 810.401[3][b] [1997], which has been construed to limit the course of police action during a stop for a traffic infraction). Not only does this dissent urge that the question be one for legislative determination, but the court’s opinion here today preempts such determinations. Moreover, the existence of such a law indicates a belief that, were it not for the law, the contested police action would be permissible under the State as well as the Federal Constitution. See Appendix. Three States have not ruled on the issue. Id.


Much of the materials the court cites to draw the teeth of my demonstration that the step it takes today is at odds with the prevailing law across the nation, are either dubiously characterized or beside the point. The court gives some importance to the fact that some of the States that have followed Mimms or Wilson “have not expressly considered the issues in Mimms or Wilson under their State Constitutions.” Ante at 666-667. The contention that the absence of an explicit reference to a provision of the State Constitution indicates a failure of these courts to consider that issue is unconvincing. Both the courts and the defense bar are aware of the existence of State Constitutions and it is unreasonable to suggest that motions to suppress are regularly denied where the State Constitution would require a different result. Even where the State Constitution is not explicitly mentioned, courts often use broad and inclusive language that does not indicate that the decisions are solely contemplating the Fourth Amendment to the United States Constitution. See, e.g., State v. Reynolds, 753 S.W.2d 1, 2 (Mo. Ct. App. 1988) (denying motion which “alleges that the trial court committed error when it overruled his motion to suppress,” because “[o]nce a vehicle is lawfully detained for a traffic violation, a police officer may order the occupants to get out of the vehicle”). Moreover, there is evidence that, even where a majority opinion does not make explicit reference to the State Constitution, the issue is usually brought to the court’s attention, just not successfully. State v. Ferrise, 269 N.W.2d 888, 890, 891 & n.1 (Minn. 1978) (where court extended Mimms rule to passengers pre-Wilson and dissent argued that there was not “the ample probable cause in this case which is required by the constitutions of both the United States and the State of Minnesota,” citing art. 1, § 10, of the Minnesota Constitution); State v. Stubbs, 270 Mont. 364, 369, 375 (1995) (Trieweiler, J., dissenting) (where court cited Mimms with approval and dissent argued that the result did not square with “either the Fourth. Amendment to the United States Constitution or Article II, Section 11, of the Montana *675Constitution”); State v. Houghton, 956 P.2d 363, 366 n.2 (Wyo. 1998), rev’d, 119 S. Ct. 1297 (1999) (not taking issue with automatic exit order despite explaining that art. 1, § 4, of the Wyoming Constitution is “somewhat stronger than its federal counterpart”).
Equally misleading is the court’s claim that “[t]hree States have rejected Mimms or Wilson on State constitutional grounds.” Ante at 667. In fact, only one other court in the entire nation has done what this court does here today. State v. Kim, 68 Haw. 286, 287-288 (1985), rejected Mimms and Hawaii has not given any indication, nor is it likely to, that it would come to a different conclusion regarding passengers in light of Wilson. The court claims that Vermont appears not to follow Mimms. Ante at 667 n.9. But the Vermont cases the court cites cite Mimms and do not anywhere disavow its holding. In State v. Jewett, 148 Vt. 324, 329 (1987), the court was explicitly asked to hold that, “under Chapter I, Article Eleven of the Vermont Constitution police officers may . . . require the suspect to leave his vehicle only if they reasonably suspect the person is armed and dangerous.” The court declined to announce any such rule and upheld the exit order and subsequent search. The court found that there was, indeed, probable cause to search the suspect, obviating the need for the court to choose which standard, prosecution’s or defense’s, to apply as either was met. Id. at 330. Cf. State v. Caron, 155 Vt. 492, 501 (1990). It is also a stretch for the court to cite the Supreme Court of Washington in support of today’s holding for, while that court has, indeed, rejected Wilson, it has explicitly accepted Mimms which the court today also rejects. State v. Mendez, 137 Wash. 2d 208, 220 (1999).
The court similarly attempts to manufacture indecision where none exists. The court claims that the situation in Michigan is “unclear.” Ante at 667 n.10. The only basis for such a contention is a case in which an appeals court reversed itself on reconsideration after initially holding that the Michigan Constitution provided greater rights than that afforded by the Supreme Court decision in Mimms. People v. Harmelin, 176 Mich. App. 524, 527 (1989), aff’d, 501 U.S. 957 (1991). But even in its earlier opinion, the court in that case admitted that “other panels of this Court have cited Mimms with approbation.” Id. at 530. In fact, both the Supreme Court of Michigan, People v. Bloyd, 416 Mich. 538, 552 (1982) (accepting Mimms standard describing being told to stand outside a car as opposed to sitting in the car as “a permissible de minimis intrusion”), and several appeals panels, before and since, have done so. People v. Martinez, 187 Mich. App. 160, 165-166 (1991) (extending Mimms to passengers prt-Wilson); People v. Laube, 154 Mich. App. 400, 408-410 (1986); People v. Blackburne, 150 Mich. App. 156, 164-165 (1986). Further, on reconsideration, the panel in Hamelin, supra at 531, held that the evidence in that case was wrongly suppressed because the search and seizure provision in the Michigan State Constitution provides that it “shall not be construed to bar from evidence in any criminal proceeding, any narcotic drug, firearm, bomb, explosive or any other dangerous weapon, seized by a peace officer outside the curtilage of any dwelling house in this state.” Art. 1, § 11, of the Michigan Constitution. As the evidence Gonsalves seeks to have suppressed in this case is cocaine and it was seized outside the home, even this outlier of a case cited by the court would support a result different from that reached by the majority today.


The court today characterizes Pennsylvania v. Mimms, 434 U.S. 106 (1977), as the abandonment of some prior rule akin to that which it today proclaims and to which it suggests the Supreme Court used to adhere until somehow it went astray. But Mimms overruled no precedent. The court, therefore, does not here hold fast to some great tradition, while the Supreme Court loses its way.


See Sklansky, Traffic Stops, Minority Motorists, and the Future of the Fourth Amendment, 1997 Sup. Ct. Rev. 271, 291-298, citing sources including Amar, Fourth Amendment First Principles, 107 Harv. L. Rev. 757, 758, 761 (1994); Amsterdam, Perspectives on the Fourth Amendment, 58 Minn. L. Rev. 349, 417 (1974); Dworkin, Fact Style Adjudication and the Fourth Amendment: The Limits of Lawyering, 48 Ind. L.J. 329 (1973); Wasserstrom, The Fourth Amendment as Constitutional Theory, 77 Geo. L.J. 19, 20 (1988).


This, in my view, is the best explanation of our unwillingness in Commonwealth v. Macias, post 698, 701 (1999), to follow the Supreme Court in lowering the standard for a no knock warrant to reasonable suspicion. In that case a judicial officer makes the decision to dispense with the knock and announce requirement at the same hearing at which he determines whether a warrant should issue at all. There is, in the context of that process, none of the need for a split-second intuitive judgment to engage in a protective measure as there is here and in a Terry stop.


The majority opinion cites numerous cases from this court and the Appeals Court as examples of protections guaranteed by art. 14 that “may not be recognized under the Fourth Amendment.” Ante at 662. In fact, each and every one of the examples given is entirely consistent with Fourth Amendment requirements. These cases simply stand for the proposition that, in order to extend a stop beyond the time necessary to complete the purpose for which the stop was made, the police must have probable cause. This is required by the Fourth Amendment. See Knowles, supra. The Mimms-Wilson doctrine does not authorize extended detention or any search without probable cause. It simply allows the officer, for his own .safety, to have the occupants of a vehicle wait outside the vehicle, where their actions can be observed, rather *678than inside the vehicle, where they cannot.
It should only be added that when our cases speak of the production of a “valid” license and registration as terminating the officer’s grounds for further detaining a motorist, this must include the time it takes to check by radio or computer whether the documents produced are indeed valid.


See Sklansky, supra at 282-291.


The court relies on “the principles expressed in the Santana decision.” Ante at 662. But Commonwealth v. Santana, 420 Mass. 205, 212-213 (1995), purports to follow Mimms and, as all of our cases on this subject until this one, does not mention art. 14 (a provision we certainly know how to deploy when we want to, see Commonwealth v. Upton, 394 Mass. 363 [1985]). Our decision in Commonwealth v. Torres, 424 Mass. 153 (1997), which is the sole reference to art. 14 cited by the majority, invokes art. 14 not in this context but in respect to the continued detention of the subject of a routine traffic stop after the purpose of the stop had been effectuated. Our decision there is entirely consistent with the Supreme Court’s decision in Knowles v. Iowa, 119 S. Ct. 484 (1998).


In arguing that the intrusion is not minimal, the majority states that the driver, and especially any passengers, have an interest in having the stop concluded quickly. The Mimms-Wilson rule is mindful of this concern. The Fourth Amendment does require that the stop not be extended in duration without probable cause. The Mimms-Wilson rule does not allow officers to extend the duration of a lawful stop but only to determine where the occupants wait for the time necessary to effectuate the purpose for which the stop was made.